DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 7, 2021, has been entered.


Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 2, 4-6, and 12-15 have been cancelled and new claim 16 has been added.  Thus, the pending claims are 1, 3, 7-11, and 16.  
The cancellation of claims 12-15 renders moot the claim rejections under 35 USC 112 as set forth in sections 8-10 of the last Office action (Final Rejection mailed September 7, 2021).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 7-11 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  See sections 5 and 6 of the last Office action.  New claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to limit the tufting yarns to being bonded to the primary backing by melting of the backstitches.  In other words, the greige carpet has now been limited to being in a post-heat treatment state (i.e., melted and solidified state), wherein previously the claim was not so limited (i.e., encompassed a meltable state).  Since the lower melting polymer of the primary backing is limited to being of the same polymer family and has a melting point equal to or less than the first thermoplastic polymer of the backstitches of the tufting yarns, the claim encompasses an embodiment wherein the first nonwoven comprises lower melting polymer fibers that are also melted when the backstitches are melted.  In such a post-heat treatment state, said first nonwoven would no longer be in a fibrous state, but rather would be a solidified polymeric film or coating.  Hence, claim 1 stands rejected as being indefinite since it is 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the tufting process” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7-11 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0044599 issued to Stroppiana, as supported by the Wikipedia entry for Polyethylene Terephthalate, as set forth in section 13 of the last Office action.

Specifically, Stroppiana teaches an artificial turf comprising a primary backing substrate consisting of a fabric pad 10 coupled to a layer of heat-meltable (i.e., thermoplastic) material 12 (abstract, sections [0028]-[0034] and [0037], and Figure 2).  The pad 10 and layer 12 are tufted with pile yarn U-shaped formations 14 that extend from the backside of the layer 12, through and above the pad 10 to form the artificial turf (sections [0043]-[0045] and Figure 3).  In one embodiment, a woven stabilizing mesh 20 is employed on the backside of layer 12 to provide reinforcement to the artificial turf (section [0042] and Figure 5).  The final tufted artificial turf does not employ a latex backcoat (Figure 6). 
The pad 10 has a basis weight of 150-400 g/m2, preferably 300 g/m2, and is preferably made of polyester fibers (e.g., polyester terephthalate (PET)), but may also be any polyolefin based material (sections [0026] - [0028]).  The pad 10 may be a simple woven fabric, a knit fabric, a nonwoven fabric (i.e., applicant’s second nonwoven layer), or a combination thereof (sections [0031]-[0035]).  Heat-meltable layer 12 is a thermoplastic material, typically a polyolefin-based material, such as polyethylene (section [0038]).  Pad 10 and layer 12 are coupled together by known techniques, such as hot-pressing (e.g., lamination) or application of layer 12 onto the pad by spraying or spreading molten or liquid material (sections [0039] and [0040]).  The stabilizing mesh 20 is preferably a thermoplastic heat-meltable material having a basis weight of 30-150 g/m2 (section [0042]).  
The combined pad 10, layer 12, and optional mesh 20 form a primary backing for tufting with the pile yarns (sections [0043]-[0045]).  The underside of the tufted primary backing is then heated by contact with a heated plate or roller to produce localized melting of the looped parts 16 
Note artificial turfs are a specific type of tufted carpet having an intended use for simulating natural grass.  Additionally, the reference is silent with respect to less than all of the pile yarns being the same thermoplastic material.  Hence, it is reasonable to presume 100% of the tufting pile yarns are comprised of the same thermoplastic material. Thus, Stroppiana teaches the invention of claims 1, 3, and 9-11 with the exceptions (a) the layer 12 is made of a nonwoven fabric and (b) the primary backing comprises at least 40 wt.% of the low melt polymer.
Regarding exception (a), the reference does not explicitly teach the starting form (e.g., film, coating, fibrous, foam, or powder) of layer 12 of heat-meltable material. The reference does state said layer 12 may be coupled to the pad 10 via hot-pressing or by spraying or spreading liquid or molten material thereon (section [0040]).  This teaching implies layer 12 may be a non-fibrous layer prior to the heat treatment, but does not necessarily exclude a fibrous layer coupled by hot-pressing (e.g., lamination).  Additionally, applicant’s claim encompasses an embodiment wherein, upon melting of the backstitches, the first nonwoven, which is of a like low melting 
Regarding exception (b) wherein the primary backing comprises at least 40 wt.% of the low melt polymer, Stroppiana is silent with respect to a suitable amount of layer 12.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ layer 12 in an amount of at least 40% by weight of the primary backing.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Stroppiana states the objective of the invention is to improve both the anchorage of the pile yarns to the primary backing substrate and the dimensional stability of the tufted artificial turf (section [0019]).  It would only involve routine skill for one of ordinary skill in the art to readily determine a suitable amount of low melt binder in a primary backing, wherein sufficient binder should be employed to secure the tufted yarns and provide dimensional stability but not too much that the backing becomes too rigid for the intended use or the binder penetrates to the face of the tufted yarns.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (b) and claims 1, 3, and 9-11 stand rejected as being obvious over the prior art.  
In re Leshin, 125 USPQ 416.  Therefore, claims 7 and 8 stand rejected as being unpatentable over the cited prior art.  
In the alternative, claims 1, 3, and 7-11 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0044599 issued to Stroppiana, as supported by the Wikipedia entry for Polyethylene terephthalate, as set forth in the rejection above, in view of US 2005/0147787 issued to Bailey et al., as set forth in section 14 of the last Office action.
Applicant has not amended the claims and arguments traversing said rejection have not been found persuasive for the reasons set forth below.  As such, said rejection stands.  
Specifically, in the event the fibrous form of the first nonwoven is given patentable weight, exception (a) is rejected over Stroppiana in view of the Bailey reference.  Stroppiana 
For example, Bailey discloses a tufted carpet comprising pile face yarns, at least one backing fabric, and an adhesive binder substantially free of latex materials (abstract and section [0025]).  The adhesive binder is provided in the form of a thermoplastic fabric, which is melted to bind the pile tufts to the backing fabric (section [0025]).  In one embodiment, the at least one backing fabric is a primary backing fabric operatively connected (i.e., attached) to the adhesive fabric, wherein said adhesive fabric is disposed on the backstitched surface (i.e., the non-pile side) (section [0026]). The primary backing fabric attached to the adhesive fabric may be tufted and then subjected to heat to melt the adhesive fabric (section [0026]).  The thermoplastic of the adhesive fabric may be any thermoplastic polymer having a melting point at least about 20°C lower than the melting point of the thermoplastic used in the primary backing (section [0027]).  Suitable thermoplastics include polyolefins, polyesters, and low melting polyamides (section [0027]).  The adhesive fabric is preferably a nonwoven fabric since said nonwovens provide sufficient uniformity to achieve uniform bonding, which can reduce the overall cost and weight of the final carpet by minimizing the amount of adhesive binder employed (section [0031]).  The primary backing may be a woven or nonwoven fabric (section [0034]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide layer 12 of Stroppiana in fibrous form, as taught by Bailey in order to facilitate uniform bonding while minimizing the amount of binder employed.  Such a modification would have yielded predictable results to the skilled artisan.  .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0044599 issued to Stroppiana, as supported by the Wikipedia entry for Polyethylene Terephthalate. 
New claim 16 limits the first and second nonwoven layers to being supplied as two separate layers into the tufting process.  Said claim is rejected over the Stroppiana reference as applied to claim 1 since the limitation of claim 16 is a method limitation within a product claim.  As such, said limitation is not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656.  Whether or not the two layers are separate or attached prior to tufting is irrelevant to the final product wherein said layers are attached together via the tufted yarns.  The patentability of a product does not depend on its method of production.  Therefore, claim 16 is rejected along with parent claim 1.  
In the alternative, claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0044599 issued to Stroppiana, as supported by the Wikipedia entry for Polyethylene terephthalate, in view of US 2005/0147787 issued to Bailey et al., as applied to claim 1 above, and in further view of US 4,140,071 issued to Gee et al.
In the event, the method limitation of claim 16 is given patentable weight, said claim is rejected in view of Gee.  While Bailey teaches the adhesive fabric is operatively connected to the primary backing fabric prior to tufting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed the primary backing pad layer .  
Claims 1, 3, 7-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0244310 issued to Visscher in view of US 5,556,684 issued to Forero and US 2008/0044599 issued to Stroppiana.
Visscher discloses a primary carpet backing comprising at least a first and second nonwoven layer of fibers (abstract).  Both the first and second nonwoven layers comprise at least two different polymers, wherein in at least one polymer of the first layer is different from the polymers of the second layer (abstract).  The primary backing is made into a tufted carpet by feeding said primary backing into a tufting machine, tufting said backing with yarns to obtain a greige carpet have face tufts and backstitches (section [0009]).  A latex precoat can be applied to the backstitches of the greige carpet in order to bind the tufts to the primary backing (sections [0011] and [0013]).  A heavy layer (i.e., adhesive backcoat) and a secondary backing may also be applied the precoated greige carpet (section [0011]).  An objective of the inventive primary 
Said primary backing comprises two nonwoven layers, each layer comprising fibers of two different polymers having different melting points (section [0021]).  In one embodiment, a primary backing includes a first nonwoven layer comprises polyethylene terephthalate (PET) and polyamide 6 (PA6) polymers and a second nonwoven layer comprises PET and polypropylene (PP), wherein PA6 and PP are the lower melting polymers of each layer, wherein the nonwoven layers are thermally bonded together prior to tufting with 100% PA6 face yarns, wherein the first nonwoven is adjacent the tuft backstitches (sections [0022], [0033], [0035], and [0038]).  The polymers may be present in the nonwoven as a blend of separate fibers or as bicomponent fibers (e.g., sheath/core filaments) (sections [0023] and [0025]).  
Thus, Visscher teaches the invention of claims 1, 3, 7, 10, and 11 with the exceptions (a) the primary carpet backing contains at least 40% of the one or more lower melting polymer and (b) the backstitches are bonded to the primary backing by melting thereof instead of via a latex precoat.  
Regarding exception (a), Visscher fails to explicitly teach a range for a suitable amount of lower melting polymer present in the primary backing.  The working example employs bicomponent filaments comprising 26% sheath of a low melt polymer in each nonwoven layer (i.e., 26% of low melt polymer in the primary backing).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ bicomponent filaments comprising 40% or more sheath of low melt polymer in each nonwoven layer and/or employ more than 40% low melt binder fibers in a fiber blend of each nonwoven layer and/or otherwise balance the amount of low melt polymer in each nonwoven layer such In re Boesch, 205 USPQ 215.  A skilled artisan readily understands how the amount of a binder polymer in a nonwoven would affect the properties of a primary backing made therefrom.  For example, an increase in low melt binder polymer would increase the bond and tensile strength of the nonwoven and primary backing, while decreasing the flexibility thereof and ease of tufting said nonwoven.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), while Visscher teaches the backstitches of the tufted nonwoven primary backing are secured with a latex precoat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a latex-free carpet by binding the backstitches to the primary backing via melting thereof as is known in the art.  For example, Forero discloses a tufted carpet comprising a base (i.e., primary backing) and a plurality of thermoplastic tufts, wherein the loops of said tufts on the underside of said base (i.e., backstitches) are melted and fused via heat and pressure to fix the tufts to said base (abstract and Figures 2A-2C).  The carpet of Forero eliminates the use of a primary glue (e.g., latex precoat) to fix the tufts to the primary backing and facilitates recycling thereof (col. 1, lines 12-31).
Additionally, Stroppiana teaches an artificial turf comprising a primary backing substrate consisting of a fabric pad 10 coupled to a layer of heat-meltable (i.e., thermoplastic) material 12 (abstract, sections [0028]-[0034] and [0037], and Figure 2).  The pad 10 and layer 12 are tufted with pile yarn U-shaped formations 14 that extend from the backside of the layer 12, through and above the pad 10 to form the artificial turf (sections [0043]-[0045] and Figure 3).  In 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to melt the backstitches of Visscher’s carpet to the primary backing, as is known in the art (e.g., Forero and Stroppiana), in order to provide a latex free tufted carpet with good tuft bind that is easily recyclable due to the absence of latex.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (b) and claims 1, 3, 7, 10, and 11 are rejected as being obvious over the cited prior art. 
In re Leshin, 125 USPQ 416.  Note the Stroppiana reference teaches the low melt polymer layer 12 is a thermoplastic material and is preferably the same polymer as the yarns.  Additionally, note polyester and polyolefins face yarns are well known alternatives to polyamide face yarns in the carpet art.  [The examiner notes that the facts asserted to be common and well-known are capable of instant and unquestionable demonstration as being well-known.  To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.] As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select either a polyester or polyolefin for the face yarn and the low melt polymer of the primary backing, wherein such selection would have yielded predictable results.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, claims 8 and 9 are rejected as being unpatentable over the cited prior art.  
Regarding claim 16, said claim is rejected over the cited prior art as applied to claim 1 since the limitation of claim 16 is a method limitation within a product claim.  As such, said limitation is not given patentable weight at this time.  In order to be given patentable weight, a In re Stephens, 145 USPQ 656.  Whether or not the two layers are separate or attached prior to tufting is irrelevant to the final product wherein said layers are attached together via the tufted yarns.  The patentability of a product does not depend on its method of production.  Therefore, claim 16 is rejected along with parent claim 1.  
In the alternative, claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0244310 issued to Visscher in view of US 5,556,684 issued to Forero and US 2008/0044599 issued to Stroppiana, as applied to claim 1 above, and in further view of US 4,140,071 issued to Gee et al.
In the event, the method limitation of claim 16 is given patentable weight, said claim is rejected in view of Gee.  While Visscher teaches the two nonwoven layers are thermally bonded together prior to tufting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed the two nonwoven layers into the tufting machine as separate layers as is known in the art.  For example, Gee discloses a process for making a tufted carpet comprising a two layer primary backing of a woven or nonwoven primary backing fabric and a nonwoven fabric, wherein the two layers are fed into the tufting machine as separate layers such that the tufted yarns attach the two layers together (abstract and figure).  Hence, it would have been obvious to the skilled artisan to feed the two nonwoven layers of Visscher into the tufting machine as separate layers in order to eliminate a step of attaching said two layers together prior to tufting.  Such a modification would have yielded predictable results to the skilled artisan (e.g., ease of tufting due to the absence of any rigid melted and solidified .  


Response to Arguments
Applicant’s arguments filed with the RCE have been fully considered but they are not persuasive.
Regarding the claim rejection under 35 USC 112, applicant argues the claims are definite because one of ordinary skill in the art would understand “there are two major possibilities (and any combination thereof) to achieve” the goal of melting the backstitches: (1) the first nonwoven is only partially melted by choice of process parameters such as temperature, pressure, and contact time and (2) the first nonwoven layer contains at least one fibrous component which does not melt during heat treatment (RCE, paragraph spanning pages 5-6).  As such, applicant asserts the skilled artisan would interpret the claim in a definite manner wherein the first nonwoven retains its fibrous state (RCE, page 6, 1st paragraph).  
The examiner respectfully disagrees since, as set forth in the indefinite rejection, the claims encompass an embodiment wherein the low melt fibers of the first nonwoven are melted when the backstitches are melted.  The claims do not limit the first nonwoven to comprising at least one fibrous component which does not melt during heat treatment.  Nor, do the claims limit the first nonwoven to being only partially melted.  Contrary to applicant’s implication, these features cannot be read into the claims, especially when said features are not enabled by the specification.  Therefore, said rejection under 35 USC 112 stands.  
Regarding the prior art rejection of the claims, applicant generally traverses by arguing the present objective technical problem and its solution are not recognized by the prior art (RCE, 2nd paragraph of page 7, 4th paragraph of page 10, and paragraph spanning pages 10-11).  Namely, applicant asserts the prior art could not predict the improvements achieved by the present invention (i.e., good stitch holding capacity and mechanical stability prior to meltbonding without a precoat present) (RCE, paragraph spanning pages 7-8 and page 11, 3rd and 4th paragraphs).  Applicant alleges the selection and the claimed features can only be combined from the teachings of the prior art with improper hindsight reasoning (RCE, page 8, 1st – 3rd paragraphs and page 12, 1st paragraph).  
In response, first, it is noted that the features upon which applicant relies (i.e., good stitch holding capacity and mechanical stability) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, note Stroppiana does state the main objective of the invention is to improve existing tufted artificial turfs with regard to both anchorage of the pile yarns to the primary backing substrate and dimensional stability (section [0019]).  
Second, the prior art motivation to combine teachings need not be the same as applicants.  In other words, the prior art need not specifically address the problem applicant has provided a solution for. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the present case, the claim rejection over Stroppiana alone is based upon the obviousness to select an appropriate amount of low melt polymer in the primary backing.  It would only involve routine skill for one of ordinary skill in the art to readily determine a suitable amount of low melt binder in a primary backing, wherein sufficient binder should be employed to secure the tufted yarns but not too much that the backing becomes too rigid or the binder penetrates to the face of the tufted yarns.  Thus, the rejection of the claims over Stroppiana involves no hindsight reconstruction. With respect to the claim rejection over Stroppiana in view of Bailey, the rejection is based upon the obviousness of providing the thermoplastic adhesive layer 12 of Stroppiana in the form of a nonwoven fabric in order to provide uniform bonding at a reduced cost and weight by minimizing the amount of binder employed, as taught by Bailey.  Again, the rejection is not based upon hindsight but rather the explicit teachings of the cited prior art.  Therefore, applicant’s general arguments are found unpersuasive.  
Regarding the Stroppiana reference, applicant argues the reference does not teach and/or fairly suggest a primary carpet backing comprising a first nonwoven layer and a second nonwoven layer, wherein the backstitches of a greige carpet are in contact with the first nonwoven layer as claimed (RCE, page 9, 4th paragraph – paragraph spanning pages 9-10).  th paragraph – paragraph spanning pages 9-10).  Applicant argues these claimed features provide good stitch holding capacity (RCE, page 10, 4th paragraph - paragraph spanning pages 10-11). 
In response, with respect to the obviousness rejection over Stroppiana alone, the rejection is based upon the claim interpretation that the first nonwoven layer is melted along with the backstitches to form a coating layer adjacent thereto, which correlates to the nonwoven and coating layers of the reference.  Thus, applicant’s argument is found unpersuasive.  With respect to the obviousness rejection over Stroppiana in view of Bailey, applicant’s argument is unpersuasive since applicant is arguing against the Stroppiana reference individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, applicant’s argument is also found unpersuasive with respect to the rejection of the claims over Stroppiana in view of Bailey.  Additionally, as argued above, applicant is not claiming the feature of good stitch holding capacity.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Furthermore, Stroppiana does state the main objective of the invention is to improve existing tufted artificial turfs with regard to both anchorage of the pile yarns to the primary backing substrate and dimensional stability (section [0019]).  
Applicant argues Stroppiana does not teach and/or suggest the primary backing contains at least 40% of low melt polymer of the same family as the polymer of the tufting yarns (RCE, page 10, 1st and 2nd paragraphs).  Applicant argues the claimed amount of low melt polymer st paragraph).  
In response, the examiner acknowledges that the reference fails to teach a suitable amount of the heat meltable thermoplastic material of layer 12.  As such, the rejection of the claims is not an anticipation rejection under 35 USC 102, but rather an obviousness rejection under 35 USC 103.  The rejection sets forth the obviousness of determining a suitable amount of low melt thermoplastic material.  It would only involve routine skill for one of ordinary skill in the art to readily determine a suitable amount of low melt binder in a primary backing, wherein sufficient binder should be employed to secure the tufted yarns but not too much that the backing becomes too rigid or the binder penetrates to the face of the tufted yarns.  While applicant suggests the claimed amount provides advantages to the invention (i.e., easy and well-controlled meltbonding, proper tuft bind, and significant shrinkage), applicant has not claimed these advantages and has not provided any evidence that these advantages are unexpected and significant.  Thus, applicant has not successfully traversed why the claimed amount would not be obvious to one of ordinary skill in the art in light of the teachings of the prior art.  
Applicant asserts Stroppiana does not teach and/or suggest the primary carpet backing comprising a higher melting polymer of a different polymer family as the polymer of the tufting yarns, wherein said higher melting polymer is in a second nonwoven (RCE, page 10, 3rd paragraph).  Applicant states that the higher melting polymer provides improved tensile strength and dimensional stability (RCE, page 11, 2nd paragraph).  To the contrary, Stroppiana’s nonwoven layer 10, which correlates to applicant’s second nonwoven layer, is disclosed as comprising polyester, which is known to have a higher melting point and is of a different polymer family than the polyethylene polymer of the tufting yarns.  Said polyester would not 
Applicant argues one would not be motivated to replace Stroppiana’s thermoplastic material applied in liquid or molten form with a fibrous nonwoven layer since said liquid or molten form is necessary requirement of the invention and since a fibrous form of the thermoplastic material is explicitly excluded by the reference (RCE, paragraph spanning pages 11-12 and page 12, 1st paragraph).  In response, the examiner respectfully disagrees. Yes, the layer of thermoplastic material 12 is a requirement of the invention but applying said layer in a liquid or molten form is not disclosed as a requirement, nor does the reference explicit exclude applying said thermoplastic material in fibrous form.  Specifically, Stroppiana discloses the following:
[0039] Coupling of the layer 12 to the pad 10 can be obtained with various techniques in themselves known. 
 
[0040] For example, the layer of material 12 can be coupled to the pad 10 via hot-pressing.  Alternatively, the layer 12 can be spread on the pad 10.  Alternative techniques comprise spraying of the layer of the material 12 in the liquid or molten state with subsequent consolidation, and connection obtained via the application of ultrasound. 

Thus, Stroppiana teaches the thermoplastic material may be applied to the nonwoven pad 10 by hot-pressing (i.e., lamination), which would encompass the thermoplastic material being in solid form (e.g., film or fiber) rather than in a molten or liquid form.  Therefore, applicant’s arguments regarding the Stroppiana reference have not been found persuasive.
Regarding the Bailey reference, applicant asserts the reference “teaches that the use of two nonwoven layers for the primary backing is not encouraged” (RCE, page 13, 4th paragraph).  In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ

not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton,
391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicant argues Bailey is silent with respect to three of the claimed features (RCE, paragraph spanning pages 13-14).  In response, applicant is arguing against the reference individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues the Bailey nonwoven does not remain in fibrous form in the final carpet product (RCE, paragraph spanning pages 13-14).  In response, as set forth above, applicant’s claims encompass an embodiment wherein the layer is applied in nonwoven form but is melted along with the backstitches.  Therefore, applicant’s arguments against Bailey are found unpersuasive and the above rejections stand.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 7, 2022